DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for detecting in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 8 recite(s) determining flow rates of one or more phases of the multiphase fluid based on the selected first algorithmic mode or the selected second algorithmic mode. 
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or via mathematical manipulations. For example, “determining” in the context of this claim encompasses a user viewing data and selecting or estimating the flow rates and/or manually calculating the flow rates of the phase(s). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but  or via mathematical relationships, calculations, equations or formulas, then it falls within the “Mental Processes” or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – selecting a first algorithmic mode or a second algorithmic mode based on a phase composition of a multiphase fluid flowing through a fluid conduit, the selection based on sensor data generated during flow of the multiphase fluid through the fluid conduit, the sensor data indicative of at least one of a presence, an absence, or a mass flow rate of solids in the multiphase fluid. The limitation is recited at a high-level of generality such that it amounts no more than mere instructions to gather the necessary data for review or input into the equation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform generic data gathering steps amounts to no more than mere instructions to apply the input for consideration/calculation. Mere instructions to add insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
	Claims 9-15 depend from claim 8 and recite the same abstract as claim 8. The additional claim limitations recited in claims 9-15 serve merely to extend the abstract idea (e.g. claims 9-15) and/or adding insignificant extra-solution activity (e.g. claims 10-11 and 15). These additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea and are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Theuveny et al. in Foreign Patent Document CN 110520717 A (provisional date 03/03/2017, see attached translation).
The applied reference has a common assignee and/or joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Theuveny et al. teaches:
	a fluid conduit (see “a fluid conduit”, [0004]) to provide a flow path for a fluid relative to the flowmeter (see “The MPFM 102 of Figure 1…as a fluid flows between and inlet 104 and an outlet 106…”, [0004]; [0010]); 
	a sensor coupled to the fluid conduit to generate sensor data indicative of at least one of a presence, an absence, or a mass flow rate of solids in the fluid during flow of the fluid through the fluid conduit (see “…sand measurement devices”, [0028]; see “…detects the presence of solids and/or sand slugs and determines solid flow rates…”, [0039]; [0043]); and 
	a processor (see “a data processor 112”, [0004]), the sensor to be communicatively coupled to the processor (see “a data processor 112 that is in communication with the MPFM 102”, [0004]; [0036]), the processor to selectively determine flow rates for one or more phases of the fluid based on data generated by the flowmeter (see “generate individual-phase flow-rate computations (e.g., gas flow rate, oil flow rate, water flow rate) based on the data collected by the MPFM 102”, [0004]; see “…phases can be any of the combinations of water, oil, gas, solids…”, [0031]; [0043]; “…determine one or more characteristics of the multiphase fluid based on data measured by MPFM…flow rates of oil, gas, water and solids/sand…”, [0069]).
Further, Theuveny et al. teaches e.g. software, firmware, programmable processors, etc. ([0045]).
	Theuveny et al. differs from the claimed invention in that it is silent regarding and a first algorithmic mode or a second algorithmic mode selected based on the sensor data.
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide selective modes such that a first algorithmic mode would produce a first output and a second algorithmic mode would produce a second output. There are only four individual-phase flow-rate measurements of interest: oil flow rates, gas flow rates, water flow rates and/or solid/sand flow rates. These flow rates provide information necessary for the monitoring and control of reservoir fluids. Providing selective outputs based upon the sensor data and/or a sand presence indicator would have a reasonable expectation of success for providing monitoring information on the multiphase fluids. The choice of adding selecting a first algorithmic mode or a second algorithmic mode selected based on the sensor data would have been considered obvious and depended on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 by selecting a first algorithmic mode or a second algorithmic mode selected based on the sensor data with a reasonable expectation of success given a finite number of known flow rates to establish properties of multiphase fluids in a reservoir.	
	Regarding claim 4, Theuveny et al. teaches further including a water conductivity sensor to generate data indicative of a change in salinity of water in the fluid during flow of the fluid through the fluid conduit (see “measure the conductivity of water contained in oil/water/gas multiphase flows. The water conductivity measurement may then be used to infer changes in water salinity”, [0003]; [0006]; [0032]).
	Regarding claim 5, Theuveny et al. teaches the processor is to determine an oil flow rate value, a water flow rate value, and a gas flow rate value (see “the MPFM 202 and the conductivity probe 204 may be used to detect the presence of solid (e.g., sand) slugs”, [0036]; see “the MPFM data analyzer 220 of Figure 2 detects the presence of solids and/or sand slugs and determines solid flow rates based on the data collected by the MPFM 202 and/or the conductivity probe 204. The outputs by the data processor 216 can include gas flow rate measurements, oil flow rate measurements, water flow rate measurements, identification of solids and/or sand slugs, and/or solid/sand flow rates”, [0039]).
	Further, Theuveny et al. teaches “systems and methods for determining fluid properties in real-time or substantially real-time” ([0003]; [0028] rea-time monitoring suggests that the system will detect both when solids are present and when solids are absent). Theuveny et al. differs from the claimed invention in that it is silent regarding sensor indicates the absence of solids in the fluid based on the first algorithmic mode.
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide selective modes such that a first algorithmic mode would produce a first output and a second algorithmic mode would produce a second output. There are only four individual-phase flow-rate measurements of interest: oil flow rates, gas flow rates, water flow rates and/or solid/sand flow rates. These flow rates provide information necessary for the monitoring and control of reservoir fluids. Providing selective outputs based on the first algorithmic mode would have a reasonable expectation of success for providing monitoring information on the multiphase fluids. The choice of determine a solid flow rate value, a gas flow rate value, and a liquid flow rate when solids are absent based on the first algorithmic mode would have been considered obvious and depended on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 5 by selecting a first algorithmic mode or a second algorithmic mode selected based on the sensor data with a reasonable expectation of success given a finite number of known flow rates to establish properties of multiphase fluids in a reservoir.	
	Regarding claim 6, Theuveny et al. teaches wherein if the sensor data indicates the presence of solids in the fluid, the processor is to determine a solid flow rate value, a gas flow rate value, and a liquid flow rate value (see “the MPFM 202 and the conductivity probe 204 may be used to detect the presence of solid (e.g., sand) slugs”, [0036]; see “the MPFM data analyzer 220 of Figure 2 detects the presence of solids and/or sand slugs and determines solid flow rates based on the data collected by the MPFM 202 and/or the conductivity probe 204. The outputs by the data processor 216 can include gas flow rate measurements, oil flow rate measurements, water flow rate measurements, identification of solids and/or sand slugs, and/or solid/sand flow rates”, [0039]).  Theuveny et al. differs from the claimed invention in that it is silent regarding based on the second algorithmic mode.
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide selective modes such that a first algorithmic mode would produce a first output and a second algorithmic mode would produce a second output. There are only four individual-phase flow-rate measurements of interest: oil flow rates, gas flow rates, water flow rates and/or solid/sand flow rates. These flow rates provide information necessary for the monitoring and control of reservoir fluids. Providing selective outputs based on the second algorithmic mode would have a reasonable expectation of success for providing monitoring information on the multiphase fluids. The choice of determine a solid flow rate value, a gas flow rate value, and a liquid flow rate when solids is present based on the second algorithmic mode would have been considered obvious and depended on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 6 by selecting a first algorithmic mode or a second algorithmic mode selected based on the sensor data with a reasonable expectation of success given a finite number of known flow rates to establish properties of multiphase fluids in a reservoir.	
	Regarding claim 7, Theuveny et al. teaches wherein the processor is to further determine a water flow rate value and an oil flow rate value based on the liquid flow rate value and a water-in-liquid ratio value (see “conductivity probes disclosed herein may be deployed in different multiphase flow regime conditions, including varying gas volume fractions, water cuts, or water-in-liquid ratios”, [0032]).
	Regarding claim 8, Theuveny et al. teaches:
	a phase composition of a multiphase fluid flowing through a fluid conduit (see “a fluid conduit”, [0004]), the selection based on sensor data generated during flow of the multiphase fluid through the fluid conduit (see “The MPFM 102 of Figure 1…as a fluid flows between and inlet 104 and an outlet 106…”, [0004]; [0010]),
the sensor data indicative of at least one of a presence, an absence, or a mass flow rate of solids in the multiphase fluid (see “the MPFM 202 and the conductivity probe 204 may be used to detect the presence of solid (e.g., sand) slugs”, [0036]; see “the MPFM data analyzer 220 of Figure 2 detects the presence of solids and/or sand slugs and determines solid flow rates based on the data collected by the MPFM 202 and/or the conductivity probe 204. The outputs by the data processor 216 can include gas flow rate measurements, oil flow rate measurements, water flow rate measurements, identification of solids and/or sand slugs, and/or solid/sand flow rates”, [0039]); [0043]); and 
	determining flow rates of one or more phases of the multiphase fluid (see “generate individual-phase flow-rate computations (e.g., gas flow rate, oil flow rate, water flow rate) based on the data collected by the MPFM 102”, [0004]; “…phases can be any of the combinations of water, oil, gas, solids…”, [0031]; [0043]; “…determine one or more characteristics of the multiphase fluid based on data measured by MPFM…flow rates of oil, gas, water and solids/sand…”, [0069]). Further, Theuveny et al. teaches e.g. software, firmware, programmable processors, etc. ([0045]).
	Theuveny et al. differs from the claimed invention in that it is silent regarding selecting a first algorithmic mode or a second algorithmic mode based on a phase composition and determining flow rates of one or more phases of the multiphase fluid based on the selected first algorithmic mode or the selected second algorithmic mode.
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide selective modes such that a first algorithmic mode would produce a first output and a second algorithmic mode would produce a second output. There are only four individual-phase flow-rate measurements of interest: oil flow rates, gas flow rates, water flow rates and/or solid/sand flow rates. These flow rates provide information necessary for the monitoring and control of reservoir fluids. Providing selective outputs based upon the sensor data and/or a sand presence indicator would have a reasonable expectation of success for providing monitoring information on the multiphase fluids. The choice of adding selecting a first algorithmic mode or a second algorithmic mode selected based on the sensor data would have been considered obvious and depended on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 by selecting a first algorithmic mode or a second algorithmic mode selected based on the sensor data with a reasonable expectation of success given a finite number of known flow rates to establish properties of multiphase fluids in a reservoir.	
	Regarding claim 9, Theuveny et al. teaches wherein if the sensor data is indicative of the presence or the mass flow rate of solids in the multiphase fluid (see “…detects the presence of solids and/or sand slugs and determines solid flow rates…”, [0039]; [0043]), further including determining a value of a solids-in-liquid ratio for the multiphase fluid (see “conductivity probes disclosed herein may be deployed in different multiphase flow regime conditions, including varying gas volume fractions, water cuts, or water-in-liquid ratios”, [0032]).
	Regarding claim 16, Theuveny et al. teaches:
	a flowmeter to generate fluid flow data during flow of a multiphase fluid through a conduit (see “The MPFM 102 of Figure 1…as a fluid flows between and inlet 104 and an outlet 106…”, [0004]; [0010]); 
	means for detecting solids in the multiphase fluid, the means for detecting to generate sensor data during the flow of the multiphase fluid through the conduit (see “…sand measurement devices”, [0028]; see “…detects the presence of solids and/or sand slugs and determines solid flow rates…”, [0039]; [0043]); and 
	a processor  (see “a data processor 112”, [0004]) to determine flow rates of one or more phases of the multiphase fluid based on the sensor data (see “generate individual-phase flow-rate computations (e.g., gas flow rate, oil flow rate, water flow rate) based on the data collected by the MPFM 102”, [0004]; “…phases can be any of the combinations of water, oil, gas, solids…”, [0031]; [0043]; “…determine one or more characteristics of the multiphase fluid based on data measured by MPFM…flow rates of oil, gas, water and solids/sand…”, [0069]).
	Further, Theuveny et al. teaches e.g. software, firmware, programmable processors, etc. ([0045]).
	Theuveny et al. differs from the claimed invention in that it is silent regarding select one of a first algorithmic mode or a second algorithmic mode.
	At the time of filing the application, a person of ordinary skill in the art would have recognized a need to provide selective modes such that a first algorithmic mode would produce a first output and a second algorithmic mode would produce a second output. There are only four individual-phase flow-rate measurements of interest: oil flow rates, gas flow rates, water flow rates and/or solid/sand flow rates. These flow rates provide information necessary for the monitoring and control of reservoir fluids. Providing selective outputs based upon the sensor data and/or a sand presence indicator would have a reasonable expectation of success for providing monitoring information on the multiphase fluids. The choice of adding selecting a first algorithmic mode or a second algorithmic mode selected based on the sensor data would have been considered obvious and depended on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1 by selecting a first algorithmic mode or a second algorithmic mode selected based on the sensor data with a reasonable expectation of success given a finite number of known flow rates to establish properties of multiphase fluids in a reservoir.	
Claims 2-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theuveny et al. in Foreign Patent Document CN 110520717 A (provisional date 03/03/2017, see attached translation) as applied to claims 1 and 16 above, and further in view of Mast et al. in U.S. Patent 4,240,287 (IDS filed 26 JUL 2019).
	Regarding claim 2, Theuveny et al. teaches the limitations as indicated above. Theuveny et al. differs from the claimed invention in that it is silent regarding wherein the sensor includes a piezoelectric acoustic sensor.
	Mast et al. teaches “a method and means of detecting solid particles in a fluid flowing through a conduit” (column 1 lines 5-7; column 1 lines 60-68), “Further, a method and means are known for detecting individual solid particles that re being carried in a particular flow area of a flowing fluid. Herein, the grains impinge on a piezoelectric transducer” (column 1 lines 42-45, 65-68 a piezoelectric acoustic sensor). Mast et al. establishes that electric signals are preferably generated by a piezoelectric element (column 2 lines 11-15).
	At the time of filing the application it would have been obvious to one of ordinary skill in the art to have modified the system of Theuveny et al. to use a piezoelectric acoustic sensor as taught in Mast et al. with a reasonable expectation that the sensor would provide electric signals based upon the particles passing through the conduit, thereby enabling the detecting of the presence or absence of solids.
	Regarding claim 3, Theuveny et al. teaches the limitations as indicated above. Further, Theuveny et al. teaches sensor is disposed downstream of the flowmeter (see “sand measurement devices located upstream and/or downstream of the conductivity probe”, [0028]-[0029]; [0042]). Theuveny et al. differs from the claimed invention in that it is silent regarding wherein the sensor includes a piezoelectric acoustic sensor.
	Mast et al. teaches “a method and means of detecting solid particles in a fluid flowing through a conduit” (column 1 lines 5-7; column 1 lines 60-68), “Further, a method and means are known for detecting individual solid particles that re being carried in a particular flow area of a flowing fluid. Herein, the grains impinge on a piezoelectric transducer” (column 1 lines 42-45, 65-68 a piezoelectric acoustic sensor). Mast et al. establishes that electric signals are preferably generated by a piezoelectric element (column 2 lines 11-15).
	At the time of filing the application it would have been obvious to one of ordinary skill in the art to have modified the system of Theuveny et al. to use a piezoelectric acoustic sensor as taught in Mast et al. with a reasonable expectation that the sensor would provide electric signals based upon the particles passing through the conduit, thereby enabling the detecting of the presence or absence of solids.
	Regarding claim 17, Theuveny et al. teaches the limitations as indicated above. Theuveny et al. differs from the claimed invention in that it is silent regarding wherein a piezoelectric acoustic sensor.
	Mast et al. teaches “a method and means of detecting solid particles in a fluid flowing through a conduit” (column 1 lines 5-7; column 1 lines 60-68), “Further, a method and means are known for detecting individual solid particles that re being carried in a particular flow area of a flowing fluid. Herein, the grains impinge on a piezoelectric transducer” (column 1 lines 42-45, 65-68 a piezoelectric acoustic sensor). Mast et al. establishes that electric signals are preferably generated by a piezoelectric element (column 2 lines 11-15).
	At the time of filing the application it would have been obvious to one of ordinary skill in the art to have modified the system of Theuveny et al. to use a piezoelectric acoustic sensor as taught in Mast et al. with a reasonable expectation that the sensor would provide electric signals based upon the particles passing through the conduit, thereby enabling the detecting of the presence or absence of solids.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theuveny et al. in Foreign Patent Document CN 110520717 A (provisional date 03/03/2017, see attached translation) as applied to claim 8 above, and further in view of Al-Khamis et al. in Non-Patent Literature “Evaluation of PhaseWatcher Multiphase Flow Meter (MPFM) Performance in Sour Environments”.
	Regarding claim 13, Theuveny et al. teaches the limitations as indicated above. Further, Theuveny et al. teaches the multiphase fluid including three phases and the multiphase fluid including four phases (see “…phases can be any of the combinations of water, oil, gas, solids…”, [0031]; [0043]; “…determine one or more characteristics of the multiphase fluid based on data measured by MPFM…flow rates of oil, gas, water and solids/sand…”, [0069]). Theuveny et al. differs from the claimed invention in that it is silent regarding wherein include respective linear attenuation triangles.
	Al-Khamis et al. teaches “Accurate oil, water and gas flow rate measurements from individual wells are essential in order to properly manage both the wells and reservoirs, as well as to obtain reliable data for production performance monitoring, optimization, allocation and simulation models” (Abstract) wherein “The Solution Triangle represents the linear attenuation of the individual phases and, along with the empty pipe, is a key parameter to be set up in order to ensure accurate meter performance. Using one of the methods from the preceding section, the mass attenuation coefficient for each of the phases is determined defining the limits of the Solution Triangle. Figure 2 shows a depiction of the PhaseWatcher solution triangle as a function of high and low energy attenuations. The limits of the triangle represent the oil, water and gas fluid reference points. For a stream consisting of a mixture of oil, water and gas, the operating point should always be inside the triangle. If the operating point falls outside the solution triangle, then the crude PVT properties will need to be reconfigured to reflect the actual properties of the stream” (page 3). 
	At the time of filing the application it would have been obvious to one of ordinary skill in the art to have modified the system of Theuveny et al. to include respective linear attenuation triangles as taught in Al-Khamis et al. with a reasonable expectation that it would ensure accurate meter performance, thereby enabling the accurate detection of the presence or absence of solids.
	Regarding claim 14, Theuveny et al. and Al-Khamis et al. teaches the limitations as indicated above. Further, Al-Khamis et al. teaches determining a liquid point in the linear attenuation triangle (see “The Solution Triangle represents the linear attenuation of the individual phases and, along with the empty pipe, is a key parameter to be set up in order to ensure accurate meter performance. Using one of the methods from the preceding section, the mass attenuation coefficient for each of the phases is determined defining the limits of the Solution Triangle. Figure 2 shows a depiction of the PhaseWatcher solution triangle as a function of high and low energy attenuations. The limits of the triangle represent the oil, water and gas fluid reference points. For a stream consisting of a mixture of oil, water and gas, the operating point should always be inside the triangle. If the operating point falls outside the solution triangle, then the crude PVT properties will need to be reconfigured to reflect the actual properties of the stream”, page 3).
	At the time of filing the application it would have been obvious to one of ordinary skill in the art to have modified the system of Theuveny et al. to include respective linear attenuation triangles as taught in Al-Khamis et al. with a reasonable expectation that it would ensure accurate meter performance, thereby enabling the accurate detection of the presence or absence of solids.
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Willberg et al. in U.S. Patent Publication 2018/0010429 teaches “a real-time flowback system 500 that has a plurality of sensors (including a well head pressure sensor 502, a multiphase flow meter 504, a solids analyzer 505, and a chemical analyzer 506), a well-head choke 508, and a control system 510 that dynamically controls the operation of the choke 508 based upon a plurality of inputs from the sensors 502, 504, 505, and 506” ([0042]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865